Citation Nr: 9924506	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-23 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than December 31, 
1990, for a 100 percent rating for service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted an increased disability rating for 
service-connected schizophrenia to 100 percent and assigned 
an effective date for the increased rating of December 1, 
1991.  The veteran appealed the effective date assigned for 
the 100 percent rating.  During the course of the appeal 
before the case was sent to the Board, the RO, in an August 
1997 rating decision, granted an earlier effective date of 
December 31, 1990.

A hearing was held on April 8, 1999, in Montgomery, Alabama, 
before the undersigned, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
decision in this case.

To the extent that the veteran's claim for an effective date 
back to 1988 or 1978 for an award of a 100 percent rating for 
service-connected schizophrenia may be an attempt to raise a 
motion of clear and unmistakable error (CUE) in the Board's 
January 1991 decision which granted a 70 percent rating for 
the service-connected schizophrenia, the Board notes that 
such a motion may be made under the Board's Rules of Practice 
concerning such motions.  See 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 64 Fed. Reg. 2139 (Jan. 13, 1999), to be 
codified at 38 C.F.R. § 20.1400, et seq. (1999).

In a statement from the veteran on VA Form 21-4138, Statement 
in Support of Claim, received by the RO in January 1989, the 
veteran claimed service connection for residuals of injuries 
to the back and knees during service.  These claims have not 
been adjudicated and are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398, 409 (1995) 
(holding that, where a claim has been raised but there has 
been no initial RO adjudication of it and it is "not in 
appellate status", the Board did not err in referring that 
claim to the RO for adjudication "without additional 
specific instructions").


FINDINGS OF FACT

1.  The Board granted a 70 percent rating and effectively 
denied a 100 percent rating for service-connected 
schizophrenia in a final decision dated January 7, 1991.

2.  The veteran did not appeal the January 7, 1991, Board 
decision to the United States Court of Appeals for Veterans 
Claims (then the United States Court of Veterans Appeals).

3.  On February 5, 1991, the RO received a discharge summary 
from a period of hospitalization at a VA medical center 
(VAMC) from December 31, 1990, to January 24, 1991, which 
reflected diagnoses of schizophrenia, schizo-affective type; 
chronic obstructive pulmonary disease; recent fracture of the 
left hand (navicular bone), left hand in cast; and 
osteoarthritis of the lumbar spine and knees; receipt of this 
report constituted an informal claim for an increased 
disability rating for service-connected schizophrenia.

4.  An April 1991 rating decision confirmed and continued the 
70 percent rating for service-connected schizophrenia, and 
the veteran appealed this decision to the Board.

5.  A June 1996 Board decision granted an increased rating to 
100 percent under former section 4.16(c) of VA regulations.

6.  In implementing the June 1996 Board decision the RO 
assigned an effective date of December 31, 1990, for the 100 
percent rating.

7.  The veteran appealed the assignment of the December 31, 
1990, effective date to the Board.

8.  The veteran did not meet the underlying legal or 
regulatory basis that would permit the assignment of a 100 
percent disability rating for his schizophrenia prior to 
December 1990, when his application for increased rating was 
received.


CONCLUSION OF LAW

The criteria for an effective date for a 100 percent rating 
earlier than December 31, 1990, have not been met.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.157(a), 
(b)(1), 3.400(o)(2) (1998); Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997); VAOGCPREC 12-98 (Sept. 23, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background.

Service connection for schizophrenia has been in effect in 
this case since January 1981 when the RO assigned an initial 
rating of 10 percent for the disability.  In October 1981, 
April 1982, and December 1983 rating decisions, the RO 
considered claims for an increased rating and denied them, 
confirming and continuing the 10 percent rating.  The veteran 
received notice of these decisions, but did not appeal them 
and they are now final.  38 U.S.C.A. § 7105(c) (West 1991).

In September 1987, the RO received a statement from the 
veteran that he was receiving inpatient care at a VAMC and 
shortly thereafter the RO received the report of 
hospitalization for a period from September to November 1987.  
In January 1988, the RO granted a temporary total rating 
under section 4.29 of VA regulations (hereafter "paragraph 
29 benefits") and confirmed and continued the 10 percent 
rating from December 1, 1987.  Notice was sent to the veteran 
in February 1988.

In April 1988, the RO received another statement from the 
veteran claiming an increased disability rating for 
service-connected schizophrenia.  In May 1988, the RO 
received a copy of the September-November 1987 VAMC report 
and some VA progress notes.  In a May 1988 rating decision, 
the RO confirmed and continued the 10 percent rating and 
notified the veteran of the decision.

A notice of disagreement was received in June 1988, a 
statement of the case issued in July 1988 pertaining to the 
issue of an increased rating for service-connected 
schizophrenia, and a VA Form 1-9 substantive appeal received 
in September 1988.  In an October 1988 rating decision, the 
RO granted an increased disability rating to 30 percent.  In 
a letter of notification, dated in November 1988, the RO 
stated that it would consider the veteran's appeal for an 
increased rating satisfied by the increase to 30 percent 
unless the RO heard otherwise from him within 30 days.

In January 1989, the RO received a statement from the veteran 
that he felt that he was "unemployable".  He also requested 
paragraph 29 benefits for a recent period of hospitalization 
for his service-connected psychosis.  In February 1989, the 
RO received the report from the VAMC for a period from 
December 1988 to January 1989.  This report reflected that 
the veteran was "competent but not employable".  In an 
April 1989 rating decision, the RO confirmed and continued 
the 30 percent disability rating and provided notice to the 
veteran.

In May 1989, the RO received a report from the VAMC for the 
period from October to November 1988.  This report reflected 
that the veteran was "unemployable indefinitely."  In a 
June 1989 rating decision, the RO granted paragraph 29 
benefits and confirmed and continued the 30 percent rating 
and notified the veteran of this decision.

In August 1989, the RO received a statement from the veteran 
in which he claimed that his condition was getting worse and 
he was "not able to get or hold a job . . . ."  In December 
1989 and January 1990, the RO received duplicate copies of 
VAMC reports already of record and two not previously of 
record pertaining to the periods July-August 1989 and 
September-November 1989.  The latter two reports recorded the 
veteran's complaints of having trouble holding a job and 
reflected that he was temporarily totally disabled and 
temporarily unemployable.  In a January 1990 rating decision, 
the RO granted paragraph 29 benefits for certain periods of 
hospitalization and granted an increased rating to 50 percent 
for the service-connected schizophrenia from September 1, 
1989.  The veteran was notified in January 1990 of this 
decision.

In January 1990, the RO received a VA Consultation Sheet.  
The examiner noted that the veteran's social and industrial 
impairment was moderate to moderately severe.  In February 
1990, the RO confirmed and continued the 50 percent rating.  
In February 1990, the RO received a December 1989-February 
1990 VAMC report.  The examiner expressed no opinion as to 
the veteran's employability.  It was noted in the report that 
the veteran received Vocational Rehabilitation Therapy.  In 
March 1990, the RO granted paragraph 29 benefits and 
continued the 50 percent rating.  On April 20, 1990, the RO 
received a letter from the veteran in which he stated that he 
was rated as 50 percent disabled but was unable to hold a 
job.  He requested "total disability compensation at [100] 
percent disabled."  In May 1990, the RO received a March-May 
1990 VAMC report.  No opinion was rendered about the 
veteran's employability.  In a June 1990 rating decision, the 
RO awarded paragraph 29 benefits and confirmed and continued 
the 50 percent rating.  The RO considered the veteran's April 
1990 letter a notice of disagreement and issued a statement 
of the case in June 1990 on the issue of an "increased 
evaluation of service connected nervous condition."  The 
veteran filed a VA Form 1-9 substantive appeal in July 1990 
perfecting his appeal to the Board.  In November 1990, the RO 
received an August-October 1990 VAMC report.  No opinion was 
rendered about the veteran's employability.

On January 7, 1991, the Board issued a decision granting an 
increased disability rating to 70 percent disabling.  In a 
rating decision implementing this decision, the RO assigned 
an effective date for the 70 percent rating from September 1, 
1989.  In February 1991, the RO received a report from the 
VAMC for a period of inpatient care from December 31, 1990, 
to January 24, 1991.  In an April 1991 rating decision, the 
RO granted paragraph 29 benefits for the period of 
hospitalization and confirmed and continued the 70 percent 
rating from February1, 1991.

In May 1991, the RO received from the veteran VA Form 
21-8940, Veteran's Application for Increased Compensation 
based on Unemployability.  In a May 1991 rating decision the 
RO adjudicated and denied the claim for a total rating based 
on individual unemployability and notified the veteran.  In 
June 1991, the RO received a April-June 1991 VAMC report in 
which the examiner recorded that the veteran had been unable 
to hold a job for three years and had markedly severe social 
and industrial impairment.

In August 1991, the RO received a statement from the veteran 
requesting a 100 percent rating based on unemployability and 
in September 1991 the RO received another formal application 
form for this benefit.  In October 1991, the RO received a 
VAMC report showing a period of hospitalization for 
July-August 1991.  In an October 1991 rating decision, the RO 
granted paragraph 29 benefits and confirmed and continued the 
70 percent rating.  In November 1991, the RO received a 
September-November 1991 VAMC report in which it was noted 
that the veteran had been unable to hold a job for four years 
and had a markedly severe social and industrial impairment.

In December 1991, the RO received a notice of disagreement 
with the denial of a 100 percent rating.  In January 1992, 
the RO issued a statement of the case on the issue of an 
increased evaluation for service-connected schizophrenia.  
The veteran perfected his appeal to the Board by filing a 
substantive appeal in January 1992.  In December 1992, the RO 
received an April-June 1992 VAMC report.  In January 1993, 
the Board characterized the issue on appeal as "Entitlement 
to a total schedular evaluation for schizophrenia under the 
provisions of 38 C.F.R. § 4.16(c) (1991)."  (Former section 
4.16(c) was added to VA regulations in 1989 and removed in 
1996.  Compare 38 C.F.R. § 4.16(c) (1989) with 38 C.F.R. 
§ 4.16(c) (1997)).  The Board noted, 

Inability to work has been cited by the 
veteran and his representative as a basis 
for his claim for an increased rating.  
Since he does not have any other 
service-connected disabilities, a total 
rating based on individual 
unemployability may not be assigned, but 
a total schedular evaluation is 
assignable if the mental disorder is 
found to preclude substantially gainful 
employment.

The Board remanded the case for the RO to consider the claim 
for an increased rating under the provisions of section 
4.16(c).  In February 1993, the RO received a December 
1992-January 1993 VAMC report in which it was noted that the 
veteran had been unable to hold a job for four years and had 
a markedly severe social and industrial impairment.

On remand the RO continued the 70 percent disability rating 
in an April 1993 rating decision based on review of the VAMC 
reports received in December 1992 and February 1993.  The RO 
issued a supplemental statement of the case in April 1993, 
noting that reevaluation of the rating would be done after VA 
examinations were conducted.  In July 1993, the RO received a 
May-July 1993 VAMC report.  It was noted that the veteran had 
had difficulty holding a job because of underlying paranoid 
thinking and that he had a moderate degree of social and 
industrial impairment.  A July 1993 VA Social and Industrial 
Survey is also of record.  It was noted that the veteran had 
been unemployed since 1989, that he had been employed in 
construction work prior to that time, and that his arthritic 
condition restricted lifting contributed to his 
unemployability.  The evaluation was that the reoccurring 
hallucinations, depression, and paranoia experienced by the 
veteran rendered him unemployable.  In November 1993, the RO 
awarded paragraph 29 benefits and continued the 70 percent 
rating.

In January 1994, the RO received an October-December 1993 
VAMC report.  It was noted that the veteran had been unable 
to work for four years and had markedly severe social and 
industrial impairment.  In December 1993, a VA Mental 
Disorders examination was conducted which did not provide an 
opinion about the veteran's employability.  In April 1994, 
another VA Mental Disorders examination was conducted.  The 
diagnosis was schizoaffective disorder, moderate, and the 
degree of impairment was noted to be moderate.  In an August 
1994 rating decision, the RO awarded paragraph 29 benefits 
and continued the 70 percent rating.  In November 1994, the 
RO received an April-May 1994 VAMC report in which the 
examiner noted on Axis V that the veteran's Global Assessment 
of Functioning was "moderate".

In January 1995, the RO received an October-November 1994 
VAMC report in which the examiner noted that the veteran had 
been unable to work for many years.  In December 1995, the RO 
received a VAMC report for an admission for one-day.  In a 
February 1996 rating decision, the RO awarded paragraph 29 
benefits and continued the 70 percent rating.  

The case was returned to the Board and in June 1996 the Board 
granted a 100 percent rating under the provisions of section 
4.16(c).  38 C.F.R. § 4.16(c) (1995).  In a July 1996 rating 
decision implementing the Board's decision, the RO assigned 
an effective date for the 100 percent rating from December 1, 
1991.  The veteran appealed the effective date assigned for 
the 100 percent rating.  Before the case was sent to the 
Board, the RO, in an August 1997 rating decision, granted an 
earlier effective date of December 31, 1990.

In June 1998, the RO received a statement, dated March 1998, 
from a Reverend Willie L. Drisker attesting to the fact that 
the veteran had been seeking employment for certain periods 
of time from January 1981 to the present.  In a July 1998 
rating decision, the RO confirmed the assignment of December 
31, 1990, as the appropriate effective date for the 100 
percent disability rating.  This date was the date of 
admission for a period of hospitalization, the report of 
which was received by the RO after the Board's January 7, 
1991, decision was issued.

With regard to the assignment of December 31, 1990, as the 
effective date, the RO noted, in a July 1998 supplemental 
statement of the case,

[T]he decision by the Board of Veteran's 
Appeals of January 7, 1991, is final 
based on the evidence considered by them.  
The report of hospitalization beginning 
December 31, 1990 was the first new 
evidence received after that decision.  
Therefore, the date of increase is 
December 31, 1990.

Analysis.

Effective Date Earlier Than December 31, 1990,
For 100 Percent Rating For Service-connected Schizophrenia
Granted Under Former Section 4.16(c) Of VA Regulations.

The veteran has appealed to the Board the effective date of 
December 31, 1990, assigned by the RO in an August 1997 
rating decision for the 100 percent rating awarded by a June 
1996 Board decision under then section 4.16(c) of VA 
regulation which section has since been removed from the 
regulations.  On an August 1997 VA Form 9 substantive appeal 
and at an August 1997 personal hearing before a VA hearing 
officer, the veteran claimed that the effective date for the 
100 percent rating should be set in 1988.  He reiterated this 
contention in a statement received by the RO in February 
1998.  The veteran wrote on the bottom of a copy of the 
February 1998 statement received by the RO in May 1998 that 
the effective date should be in March 1978.  Thus, the issue 
to be decided in this case is whether the date that the RO 
assigned for the award of increased disability compensation 
to 100 percent for service-connected schizophrenia is correct 
or whether a date earlier than December 31, 1990, may be 
assigned under the laws and regulations governing awards of 
increased disability compensation.

The law provides as follows regarding an effective date for 
an award of increased compensation:  "Unless specifically 
provided otherwise in this chapter, . . . a claim for 
increase[] of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  Section 5110(b)(2) then "specifically 
provide[s] otherwise" by stating as follows:  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); see Hazan v. Gober, 10 Vet.App. 
511, 520 (1997).  The implementing regulations provide in 
pertinent part:

(o)  Increases (38 U.S.C. [§§] 5110(a) 
and 5110(b)(2) . . .)

(1)  General.  Except as provided in 
paragraph (o)(2) of this section . . . , 
date of receipt of claim or date 
entitlement arose, whichever is 
later. . . .

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (1998).

The effective date provisions for awards of increased 
disability compensation include a general rule which provides 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1998).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VA O.G.C. 
Prec. Op. 12-98 (Sept. 23, 1998).  Moreover, the Court stated 
in Harper v Brown that the phrase "otherwise, date of 
receipt of claim" in the paragraph (2) of the regulation 
"refers to the situation in which a factually ascertainable 
increase occurred more than one year prior to the receipt of 
the claim for such increase."  See Harper, 10 Vet. App. at 
126; see also VA O.G.C. Prec. Op. 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  The Board notes that it is 
also axiomatic regarding an increase to the next level of 
disability that had occurred in the past that level of 
disability must still exist presently because VA compensation 
is awarded for current or present disability and not for 
disability that existed in the past but no longer exists.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); cf. Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that, where a veteran appealed the original 
or initial rating assigned for a disability, "staged" 
ratings could be assigned for separate periods of time based 
on facts found).

When the January 1991 Board granted an increased rating to 70 
percent in this case, it also effectively denied a 100 
percent rating.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992) (where, on veteran's claim for increase in 30 
percent rating, Board had awarded a 50 percent rating, remand 
was required for Board to consider and discuss entitlement to 
70 percent and 100 percent ratings provided in VA rating 
schedule); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded).  According to the 
rating criteria then in effect, the Board had decided, based 
on the evidence then of record, that the service-connected 
schizophrenia was not manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
adaptability but instead had decided that the 
service-connected schizophrenia was manifested by lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1990).  

Moreover, although the January 1991 Board decision did not 
cite to section 4.16(c) or otherwise reflect consideration of 
a 100 percent rating under that provision, the Board, in 
denying a 100 percent schedular rating, also effectively 
denied a total rating under section 4.16(c) because the issue 
involved for a total rating under section 4.16(c) for a 
veteran who was rated 70 percent disabled by a mental 
disorder was essentially the same as was involved for a total 
schedular rating, i.e., whether the veteran was totally 
disabled for the purposes of employment.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (1990) (requiring "total" 
social and industrial inadaptability) with 38 C.F.R. 
§ 4.16(c) (requiring evidence which shows that a 
service-connected mental disorder "precludes" a veteran 
from securing or following a substantially gainful 
occupation).  That the inquiries involved for both the total 
schedular rating and the total rating under section 4.16(c) 
were essentially the same is illustrated by the requirement 
in section 4.16(c) that, where a veteran was precluded from 
securing or following a substantially gainful occupation, a 
100 percent schedular rating be assigned rather than a total 
rating based on individual unemployability.  Moreover, in 
Johnson v. Brown, the Secretary acknowledged that section 
4.16(c) was "superfluous" because "whenever 
unemployability is caused solely by a service-connected 
mental disorder . . . a 100 percent schedular rating is 
warranted under section 4.132."  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994); 38 C.F.R. § 4.132 (1996).

Thus, by denying a 100 percent rating, the January 1991 Board 
decided that the evidence did not show "total" industrial 
inadaptability and that it did not show that the veteran was 
"preclude[d]" from securing or following a substantially 
gainful occupation.  The veteran did not appeal the January 
1991 Board decision to the Court and it is final.  
38 U.S.C.A. § 7252 (West 1991 & Supp. 1999).  Board decisions 
are final unless the Chairman orders reconsideration, unless 
new and material evidence is presented or secured to reopen 
the disallowed claim, or unless the Board decision is 
successfully challenged for "clear and unmistakable error".  
38 U.S.C.A. §§ 5108, 7103(a), 7111(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 20.1100 (1998); 64 Fed. Reg. 2139 
(Jan. 13, 1999), to be codified at 38 C.F.R. §§ 20.1403, 
20.1404 (1999).

A report of hospitalization will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(1998).  Receipt of a report of VA hospitalization pertaining 
to a service-connected condition will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157(b) 
(1998).  The date of admission to a VA hospital will be 
accepted as the date of receipt of claim.  38 C.F.R. 
§ 3.157(b)(1) (1998).  Acceptance of a report of treatment as 
a claim for increase is subject to the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  38 C.F.R. 
§ 3.157(a) (1998).

The RO assigned December 31, 1990, as the effective date for 
the 100 percent rating awarded by the Board in its June 1996 
decision because that was the date of admission to a VAMC for 
treatment for, among other things, service-connected 
schizophrenia as shown by the report for such treatment, and 
that report -- although dated before the Board's January 1991 
decision -- was received by the RO after the Board's decision 
granting an increased rating to 70 percent.  Thus, the 
December 31, 1990, VAMC report was not before the Board in 
January 1991 when it decided that a 70 percent rating, and 
not a 100 percent rating, was warranted.  Because all reports 
of treatment dated earlier than December 31, 1990, were 
before the Board when it rendered its decision in January 
1991, the RO could not find that a 100 percent rating was 
"ascertainable" based on any of those reports because to do 
so would have undermined the finality of the January 1991 
Board's decision that those earlier reports only showed a 
degree of disability commensurate with the criteria for a 70 
percent rating.  38 C.F.R. § 3.400(o)(2) (1998); see Donovan 
v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998), quoting 
Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (an RO "must 
not be placed in the anomalous position of reviewing the 
decision of the BVA, a superior tribunal."); see also Smith 
v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (noting that it 
would be "odd[]" to "permit an inferior [regional office] 
to collaterally review the actions of a superior [the Board], 
at least as an initial matter.").

In Hazan v. Gober and more recently in Swanson v. West, the 
Court considered situations similar to that which arises in 
this case, e.g., in Hazan, whether the Board, in a March 1994 
decision denying an effective date earlier than April 1990 
for an increased rating for a service-connected disability, 
could have or should have considered evidence which had been 
before the Board in March 1990 when the Board had denied an 
increased rating for the service-connected disability.  Hazan 
v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, No. 95-
1082, (U.S. Vet. App. June 23, 1999).  In Hazan, the veteran 
appealed a March 1988 rating decision which confirmed and 
continued a 20 percent rating for the service-connected 
disability to the Board.  In August 1989, the veteran, who 
was a physician, testified before the Board.  In March 1990, 
the Board denied an increased disability rating for the 
service-connected disability.  In May 1990, the veteran filed 
a claim for an increased rating for the disability and 
submitted a report from a private doctor dated April 1990.  
In a November 1990 rating decision, the RO granted an 
increased rating to 40 percent and assigned the April 1990 
date of the report of the private physician as the effective 
date for the increase.  The veteran appealed the assignment 
of the April 1990 effective date to the March 1994 Board, 
arguing that under section 3.400(o)(2) an effective date as 
early as August 1989 could be assigned because that date was 
within one year of the receipt of the May 1990 claim for an 
increased rating and because it was "ascertainable" from 
the August 1989 hearing testimony that an increased in 
disability had occurred.  The March 1994 Board held that 
there was no defect in the RO's assignment of the April 1990 
effective date.

In Hazan, and later in Swanson, the Secretary argued that, in 
such situations, in the absence of clear and unmistakable 
error (CUE) or obvious error in the Board's earlier decision, 
"a discussion of the evidence predating the [earlier] Board 
decision would be pointless simply because an effective date 
prior to that date is impermissible".  Swanson, No. 95-1082, 
slip op. at 9.  The Court has rejected this argument, 
however, stating,

[T]he Secretary's position 
is . . . fundamentally mistaken insofar 
as it suggests that the Board (and the 
RO) could not properly have considered 
the [evidence predating the date of the 
claim for an increase] at all.  In point 
of fact, as the Court's caselaw 
[and] . . . section 
5110(b)(2) . . . demonstrate, VA must 
review all the evidence of record (not 
just evidence not previously considered) 
once a claimant has submitted a 
well-grounded claim for an increased 
disability rating. . . .  [T]he question 
before the Board was:  On the basis of 
that evidence [submitted in connection 
with the increased-rating claim] and all 
prior evidence, when was an increase in 
disability "ascertainable"?  The Board 
erred as a matter of law in making that 
"ascertainable" decision only on the 
basis of the new evidence.  We cannot say 
what result would have flowed from 
consideration of all the evidence of 
record . . . .  Hence, that matter will 
be remanded . . . .

In carrying out this analysis on remand, 
the Board must determine under the 
evidence of record the earliest date that 
the increased rating was 
"ascertainable" within the meaning of 
section 5110(b)(2). . . .  If it was so 
ascertainable on a date within one year 
before the date of the 
veteran's . . . application for such a 
rating increase, the Board should proceed 
to assign that date as the effective date 
for the 40% rating.  If it was so 
ascertainable more than one year before 
the date of the veteran's application, 
the Board must determine whether the 
language "within one year from such 
date" in section 5110(b)(2), see also 
38 C.F.R. § 3.400(o)(2), permits or 
precludes the assignment of an effective 
date earlier than April 27, 1990, and 
provide a statement of reasons or bases 
for any such determination.  See 38 
U.S.C. § 7104(d)(1); cf. 38 C.F.R. 
§§ 3.155(a) (formal claim received within 
one year after informal claim "will be 
considered filed as of the date of 
receipt of the informal claim"; 
3.157(b)(2) (date of receipt of report of 
private examination is date of receipt of 
informal claim for rating increase); 
3.157(a) ("a]cceptance of a report of 
examination or treatment as a claim for 
increase is subject to . . . the payment 
of retroactive benefits from the date of 
the report or for a period of 1 year 
prior to the date of receipt of the 
report") (1996).

Hazan, 10 Vet. App. at 521-22; see also Swanson, No. 95-1082, 
slip op. at 9.  In Swanson, the Court noted that, after 
Hazan, the VA General Counsel issued a precedent opinion that 
was in accord with Hazan.  VAOGCPREC 12-98, at point 5 (Sept. 
23, 1998) (concluding "that, when a veteran submits a claim 
alleging an increase in disability within one year prior to 
VA's receipt of the claim and medical evidence substantiates 
the increased disability, the effective date of an award of 
increased disability compensation must be determined based 
upon the facts of the particular case . . . . [;] the record 
as a whole, including testimonial evidence, must be analyzed 
for this purpose"); see also 38 U.S.C.A. §§ 7104(c) (Board 
is bound in its decisions by precedent opinions of VA General 
Counsel); 38 C.F.R. § 19.5 (1998) (same).

Thus, in accordance with the Court's holdings on this matter 
in Hazan and Swanson, the Board will review all the evidence 
of record in this case to determine the earliest date that it 
was "ascertainable" within the meaning of section 
5110(b)(2) and section 3.400(o)(2) that the veteran's 
service-connected schizophrenia rendered him unemployable, 
i.e., precluded from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16(c) (1996).  "If it was 
so ascertainable on a date within one year before the date of 
the veteran's . . . application for such a rating increase, 
the Board [will] assign that date as the effective date for 
the [100 percent] rating."  Hazan, 10 Vet. App. at 521.  
"If it was so ascertainable more than one year before the 
date of the veteran's application, the Board [will] determine 
whether the language 'within one year from such date' in 
section 5110(b)(2), see also 38 C.F.R. § 3.400(o)(2), permits 
or precludes the assignment of an effective date earlier than 
[the date the application was received], and provide a 
statement of reasons or bases for any such determination."  
Hazan, 10 Vet. App. at 521-22.

In this case, the date of receipt of the application for an 
increased rating for the service-connected schizophrenia was 
February 5, 1991, the date that the December 1990-January 
1991 VAMC discharge summary was received.  The date of 
admission for that period of hospitalization -- December 31, 
1990, -- is the current effective date assigned.  Under the 
Court's holdings in Hazan and Swanson, the Board will examine 
all the evidence of record to determine the earliest possible 
date that is was ascertainable that the veteran was rendered 
unemployable by his service-connected schizophrenia.

In this regard, the Board notes that service connection was 
granted for schizophrenia in March 1981.  A March 1981 VA 
examination report showed a diagnosis of schizophrenic 
disorder, residual type.  The Board notes that the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DS- IV) provides the following with regard to this 
diagnosis:

The Residual Type of Schizophrenia should 
be used when there has been at least one 
episode of Schizophrenia, but the current 
clinical picture is without prominent 
positive symptoms (e.g., delusions, 
hallucinations, disorganized speech or 
behavior).  There is continuing evidence 
of the disturbance as indicated by the 
presence of negative symptoms (e.g., flat 
affect, poverty of speech, or avolition) 
or two or more attenuated positive 
symptoms (e.g., eccentric behavior, 
mildly disorganized speech, or odd 
beliefs).  If delusions or hallucinations 
are present, they are not prominent and 
are not accompanied by strong affect.  
The course of the Residual Type may be 
time limited and represent a transition 
between a full-blown episode and complete 
remission.  However, it may also be 
continuously present for many years, with 
or without acute exacerbation.

DSM-IV at 289; see 38 C.F.R. § 4.125 (1998) (diagnoses of 
mental disorders must conform to DSM-IV for VA rating 
purposes).  In addition to the diagnosis of "residual" type 
schizophrenia, the March 1981 examiner noted that the 
veteran's social and industrial capacity was "mildly 
impaired".  Similarly, on a June 1981-September 1981 VAMC 
report, it was noted that the veteran was employable and 
planned to return to college.  His prognosis was fair.  On a 
March 1982 VAMC report, it was noted that the veteran was 
"unemployable until he completes vocational training".  On 
an August 1983-October 1983 VAMC report, it was noted that 
the veteran worked closely with a vocational counselor and 
was placed on a job.  He showed moderate social and 
industrial impairment and his prognosis was fair.  

The Board concludes from these early reports, even when 
viewed in light of the subsequent history of the veteran's 
disability, that it was not "ascertainable" that the 
veteran was unemployable as a result of his service-connected 
schizophrenia as of any date in the early 1980's covered by 
these reports.  Periods of acute exacerbation requiring 
hospitalization exceeding 21 days were compensated during 
this period by the award of temporary total ratings.  See 
38 C.F.R. § 4.29 (1998).  However, the veteran's disability 
was shown to be mild to moderate generally and he was 
receiving vocational training in an effort to assist him in 
obtaining and maintaining a job.

A September-November 1987 VAMC report shows the veteran was 
again hospitalized primarily for an exacerbation of his 
service-connected schizophrenia.  Upon discharge, his 
condition was "much improved" although his prognosis was 
"guarded".  With regard to "employability" the doctor 
noted that the veteran could "resume his rehospitalization 
activities", although it is not clear whether the veteran 
was working or was able to work just prior to his 
hospitalization.  A May 1988 VA Abbreviated Medical Record 
showed that the veteran reported for treatment stating that 
he was feeling alright and just wanted to be checked.  He 
stated that he did not need medication.  The treatment team 
counseled him to stay to no avail, and he was discharged to 
be follow-up on an outpatient basis.  The examiner noted that 
"employability is pending until completion of his outpatient 
follow-up".  An employability determination is not reflected 
on VAMC reports from August-September 1988 and September 
1988.  The first report showed treatment for dysthymic 
disorder, not schizophrenia, as well as for 
nonservice-connected low back pain and chronic dental caries.  
The second report showed treatment for an acute exacerbation 
of the service-connected schizophrenia in addition to 
treatment for back pain from degenerative joint disease and 
for dental caries.

The Board concludes from these 1987-88 reports, even when 
viewed in light of the subsequent history of the veteran's 
disability, that it was not "ascertainable" that the 
veteran was unemployable as a result of his service-connected 
schizophrenia alone.  Periods of acute exacerbation requiring 
hospitalization exceeding 21 days were compensated by the 
award of temporary total ratings.  See 38 C.F.R. § 4.29 
(1998).  However, during these periods of hospitalization, 
the veteran was also treated for nonservice-connected 
disabilities such as low back pain and degenerative joint 
disease.  No specific finding had been made showing 
unemployability.

On an October-November 1988 VAMC report, it was noted that 
the veteran was "unemployable indefinitely" and on a 
December 1988-January 1989 VAMC report, it was noted that the 
veteran was "not employable".  The veteran was also treated 
for nonservice-connected osteoarthritis of the lumbosacral 
spine, knees, and ankles during this period, and the reports 
did not specify whether examiners determined that the veteran 
was unemployable based on his service-connected schizophrenia 
alone.  He was compensated for the periods of hospitalization 
by awards of paragraph 29 benefits.  On a VAMC report from 
July 1989-August 1989, it was noted that the veteran was 
"temporarily" totally disabled and "temporarily" 
unemployable.

On a VAMC report from September 1989-November 1989, the 
veteran's complaints of having trouble holding a job were 
noted but no determination was made about employability.  
During both of these periods of hospitalization, the veteran 
was also treated for nonservice-connected chronic 
degenerative arthritis, although the July 1989-August 1989 
report indicated that he was "temporarily" unemployable due 
to his service-connected mental condition alone.  A January 
1990 VA Consultation Sheet reflected social and industrial 
impairment of a moderate to moderately-severe degree.  VAMC 
reports from December 1989-February 1990, from March 1990-May 
1990, and from August 1990-October 1990 reflected no opinion 
about employability.

The Board notes that unemployability was specifically noted 
in the hospitalization reports from late 1988 although the 
veteran was not treated solely for his service-connected 
schizophrenia during this time.  Moreover, the later reports 
from the period from July 1989 through October 1990 appear to 
show some improvement as he was considered merely 
"temporarily" unemployable or no determination was made 
about employability at all.  In addition, his social and 
industrial impairment was described as moderate to 
moderately-severe in January 1990 rather than as "severe", 
"pronounced", "total" or other similar terms that more 
closely descriptive a total degree of impairment.

Except in the case of the assignment of an initial rating, 
the Board notes that an increase in disability that is 
"ascertainable" for the purposes of an increased disability 
rating not only must be an increase to the next level of 
disability as described in the rating criteria but also must 
be shown by the evidence of record to be more than an acute 
or episodic exacerbation of an otherwise lesser degree of 
disability.  See Fenderson, 12 Vet. App. at 126 
(distinguishing between an initial or "original" rating and 
an "increased" rating and holding that, where a veteran 
appealed the original or initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found); Hazan, 10 Vet. App. at 
519 (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  The 
VA has a mechanism for compensating such periods of acute 
exacerbation which is by means of the award of paragraph 29 
benefits.  See 38 C.F.R. § 4.29 (1998).  Moreover, that the 
evidence must indicate that the increased level of disability 
is a stable level of disability and not an acute increase is 
also contemplated by the Court's holding in Francisco v. 
Brown that, while VA regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This concept is also contemplated in the holding in Degmetich 
v. Brown which emphasized that VA compensation is to be 
awarded for a present disability and not a disability that 
existed in the past but is no longer shown to exist 
currently.  Degmetich, 104 F. 3d 1328 (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  Therefore, the Board 
concludes that an award of increased compensation should be 
granted for a present or current increase to the next 
disability level and not an increase to the next disability 
level that occurred in the past but does not continue at that 
level to the present day.  

Thus, the questions confronting an adjudicator who had 
reviewed the evidence dated up until October 1990 in this 
case would have been (1) whether this veteran had a moderate 
to moderately-severe degree of disability generally and who 
from time to time required hospitalization for periods of 
acute exacerbation -- brought on perhaps at times by 
noncompliance with medication -- during which he could be 
stabilized by medication and therapy and returned to the 
usual level of prehospitalization functioning or (2) whether 
this veteran was totally disabled by his service-connected 
mental disorder; or (3) whether the periods of acute 
exacerbation requiring hospitalization have been frequent 
enough over a long enough period of time that it can be 
determined that this veteran, although experiencing a 
moderate to moderately-severe degree of disability generally 
is nevertheless unemployable due to the frequency of the 
periods of exacerbation.  In making this determination, the 
adjudicator may decide to assign more probative value to the 
most recent reports, i.e., those in the 1990's which did not 
indicate unemployability rather than two reports in late 1988 
which did.  Francisco, 7 Vet. App. at 58.

The question confronting the Board today, as articulated by 
the holdings of the Court in Hazan and Swanson, is whether it 
is "ascertainable" from the evidence of record dated prior 
to December 31, 1990, when viewed in the context of all the 
evidence, -- i.e., the evidence that has been added to the 
file connection with the February 5, 1991, claim which 
ultimately resulted in the award of a 100 percent rating 
under former section 4.16(c) springs -- that the veteran was 
rendered unemployable by his service-connected schizophrenia.  
See Hazan, 10 Vet. App. at 521 (noting that the principle of 
collateral estoppel forbids relitigation of the same issue on 
the same facts but stating that, by definition in an 
increased rating case, the claim is well grounded because of 
some new evidence as to an increase in disability and holding 
that, at the time that that new evidence was submitted, the 
question was, "On the basis of that evidence and all prior 
evidence, when was an increase in disability 
'ascertainable'?").

In this regard, the Board notes that the veteran was 
hospitalized primarily for treatment of his service-connected 
schizophrenia on five occasions between July 1989 and October 
1990 after examiners had stated that he was unemployable in 
reports in October-November 1988 and December 1988-January 
1989.  He was subsequently hospitalized approximately ten 
times (not including the one-day admission in December 1995) 
primarily for his service-connected schizophrenia over the 
course of nearly four years between December 1990 and 
November 1994 or roughly about two to three times a year.  
Moreover, like the reports prior to December 1990, the later 
reports received in conjunction with the February 1991 claim 
which resulted in the 100 percent disability rating being 
assigned consist of earlier reports in which the veteran's 
inability to hold a job is noted and his impairment is 
described as "markedly severe" and later reports which do 
not render an employability determination and describe the 
impairment as "moderate".

Thus, the evidence depicts a case in which, in general, the 
veteran's degree of disability has fluctuated since late 1988 
between moderate and moderately-severe and markedly-severe 
and which his condition has been interspersed by periods of 
acute exacerbation or worsening of symptomatology requiring 
hospitalization two to three times a year over the course of 
six years between late 1988 and late 1994.  The Board 
concludes that, when the evidence of the two VAMC reports in 
late 1988 (i.e., the ones dated October-November 1988 and 
December 1988-January 1989) in which the veteran was 
described as unemployable are viewed in the context of six 
years of evidence received subsequently, the subsequent 
evidence shows that the veteran has been unemployable since 
late 1988 -- not on the basis of the degree of disability 
generally but on the basis of the frequency of the periods of 
acute exacerbation requiring hospitalization (two to three 
times a year) and the duration of time over which those 
periods of exacerbation have been occurring (six years).  The 
Board finds those periods of exacerbation of sufficient 
frequency and duration to interfere with employability.  See 
38 C.F.R. § 4.2 (1998) ("Each disability must be considered 
from the point of view of the veteran working or seeking 
work."); cf. 38 C.F.R. § 3.321(b)(1) (1998) (noting that, to 
warrant referral for consideration of an extraschedular 
rating, the governing norm in these exceptional cases is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization) (emphasis added).

In so concluding, the Board emphasizes that an assessment of 
"frequency" of periods of hospitalization can only be made 
over a sufficient period of time and cannot be based on one 
or two reports of hospitalization.  Concerning this, the 
Board notes that determining whether an increase in 
disability to the next disability level has occurred or 
whether sufficient frequency of periods of hospitalization to 
render a veteran unemployable has been shown is often not 
possible from one single medical report or document on one 
given date.  Rather, the Board observes that many times the 
determination is not that simple and clear cut or, given the 
nature of certain disabilities and the rating criteria for 
evaluating them, is it expected to be.  In such cases, where 
it is clear to the adjudicator that an increase in disability 
has occurred -- but that fact is "ascertainable" not from 
any single report but from review, say, of several medical 
reports spanning a period of time -- the assignment of the 
date of claim may be the most appropriate effective date 
under the provisions of section 3.400(o)(2).

This is particularly so in cases where the medical evidence 
is dated both before and after the date of claim.  In such 
cases, it may be appropriate for the RO or the Board to 
assign the date of claim as the effective date because there 
is no one particular date -- i.e., no "'earliest' date on 
which it is factually ascertainable that an increase in 
disability had occurred".  38 C.F.R. § 3.400(o)(2) (1998).  
Thus, the requirements of paragraph (2) of 38 C.F.R. 
§ 3.400(o) are two:  (1) a specific date on which it is 
factually ascertainable that an increase occurred and (2) a 
claim received within one year of that date.  Therefore, the 
phrase "otherwise date of claim" may be construed, in 
addition to having the meaning ascribed to this phrase by the 
Court in Harper (i.e., as applying to situations in which the 
increase in disability occurred more than one year before the 
date of receipt of claim), as contemplating situations in 
which it is not factually ascertainable that an increase 
occurred on any one particular date either before or after 
the date of claim and as stating that, in those situations, 
the date of claim should be assigned.  38 C.F.R. 
§ 3.400(o)(2) (1997) ("Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred . . . otherwise, date of receipt of claim.").

This interpretation enjoys some support in the legislative 
history of 38 U.S.C. § 5110(b)(2), which was added to the law 
in 1975.  The Veterans Disability Compensation and Survivor 
Benefits Act of 1975, Pub. L. No. 94-71, § 104(2), 89 Stat. 
395, 396, added section 3010(b)(2) to title 38, United States 
Code (currently codified as amended at 38 U.S.C. 
§ 5110(b)(2)).  As noted in the opinion of the General 
Counsel cited by the Court in Swanson, this provision was 
added in order to "permit retroactive payment of increased 
compensation from the date of increase in disability up to 1 
year when that date is ascertainable."  Cong. Rec. H23,937 
(daily ed. July 22, 1975) (statement of Rep. Roberts) 
(emphasis added); see VA O.G.C. Prec. Op. 12-98 at 3 (Sept. 
23, 1998) .  The implication -- when read in the context of 
the phrase, "otherwise, date of claim", that was included 
in the subsequently codified regulation -- is that, when a 
specific date of an increase is not ascertainable -- as when 
it is ascertained from review of several reports, dated both 
before and after the date of claim, considered as a whole -- 
the date of claim should be assigned.

The Board notes, however, that the General Counsel's 
September 1998 opinion appears to have rejected this 
interpretation of paragraph (2), stating that, "The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in 
Harper."  VA O.G.C. Prec. Op. 12-98 at 3 (emphasis added).  
In this regard, the General Counsel has interpreted the 
holding in Harper as restricting the "otherwise, date of 
claim" phrase only to situations where the claim is received 
more than one year after the date of increase which is more 
limiting language than the Court itself used in Harper where 
it noted one situation to which the phrase, "otherwise, date 
of claim", referred without precluding application to other 
situations.  See Harper, 10 Vet. App. at 126.

The date of actual receipt of claim -- February 5, 1991, -- 
is not for application in this case because the RO has 
already assigned a date earlier than that, i.e., December 31, 
1990, for the 100 percent rating, and that decision is 
consistent with VA regulations governing the date that should 
be assigned when the "claim" for an increased rating that 
is received is in the form of a report of VA hospitalization.  
These regulations provide for that the date of admission to 
the VA hospital be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b)(1) (1998) ("The date of . . . admission 
to a VA . . . hospital will be accepted as the date of 
receipt of a claim.").  As noted above, the Board has 
concluded that the earliest date that unemployability was 
"ascertainable" is October 31, 1988, the date of admission 
to a VAMC for a period of hospitalization where the examiner 
concluded that the veteran was "unemployable indefinitely" 
-- only when that report is viewed in the context of six 
years of subsequently received reports showing a sufficient 
frequency of periods of exacerbation of symptomatology over a 
sufficient duration.  Applying the Court's test in Hazan, the 
Board must then assign that date as the effective date '[i]f 
it was so ascertainable on a date within one year before the 
date of the veteran's . . . application for such a rating 
increase".  However, in this case the October 31, 1988, date 
is not within one year of the December 31, 1990, claim which 
ultimately resulted in the 100 rating under section 4.16(c).  
Therefore, October 31, 1988, cannot be assigned under that 
rule.

Under the second part of the test in Hazan if the date that 
it was ascertainable was more than one year before the date 
of the veteran's application, "the Board [will] determine 
whether the language 'within one year from such date' in 
section 5110(b)(2), see also 38 C.F.R. § 3.400(o)(2), permits 
or precludes the assignment of an effective date earlier than 
[the date the application was received], and provide a 
statement of reasons or bases for any such determination."  
Hazan, 10 Vet. App. 521-22.  The Board notes that October 31, 
1988, is a date that is more than one year before the 
December 31, 1990, date of claim in this case, and the Board 
concludes that the language "within one year from such 
date" in section 5110(b)(2) of the statute and in section 
3.400(o)(2) of the regulation precludes, rather than permits, 
the Board from assigning a date earlier than the receipt of 
application for the following reasons and bases:

First, the plain meaning of the language "within one year 
from such date" in both the statute and the regulation 
refers to the application being received within one year of 
the date that an increase in disability is ascertainable.  If 
unemployability is -- viewed in the context of six years of 
subsequent evidence -- as "ascertainable" as early as 
October 31, 1988, but the application for an increased rating 
was not received until December 31, 1990, the application was 
not received within one year from the date that the increase 
was ascertainable.

Second, the decision of the Court in Harper precludes the 
Board from assigning an effective date earlier than the date 
the application was received where unemployability was 
"ascertainable" in October 1988 and the application was 
received in December 1990 because the Court interpreted the 
phrase, "otherwise date of claim" in section (o)(2) of the 
regulation as meaning that the date of claim should be 
assigned in cases were the increase in disability is 
ascertainable more than one year before the application is 
received.

Finally, the decision of the General Counsel in VAOGCPREC 12-
98 precludes the Board from assigning an effective date 
earlier than the date the application was received where 
unemployability was "ascertainable" in October 1988 and the 
application was received in December 1990 because the General 
Counsel held that the date of claim should be assigned in 
such situations, as the Court explained in Harper.  VAOGCPREC 
12-98 at 3.

For these reasons and bases, the Board concludes that an 
effective date earlier than December 31, 1990, for a 100 
percent rating for service-connected schizophrenia assigned 
under former section 4.16(c) of VA regulations is not 
warranted in this case.



ORDER

An effective date earlier than December 31, 1990, for a 100 
percent rating for service-connected schizophrenia is denied. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

